Citation Nr: 0110759	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-12 253	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for VA death benefits.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



FINDING OF FACT

The Department of the Army has certified that the appellant's 
deceased husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant is ineligible for VA death benefits.  
38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.1, 3.3, 3.6, 3.8, 3.9, 3.203 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to VA death benefits based on 
the military service of her late husband.  Dependency and 
indemnity compensation may be awarded to a veteran's 
surviving spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310.  Similarly, death pension benefits may be 
paid to the surviving spouse of a veteran of a period of war 
who met the requisite service requirements.  38 U.S.C.A. 
§ 1541.  Those requirements include that the veteran served 
in "active, military, naval or air service" for ninety days 
or more during a period of war."  38 U.S.C.A. § 1521(j).

A claim for veteran's disability benefits has five elements:  
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability, and (5) effective date of the disability.  
D'Amico v. West, 209 F.3d 1322 (2000); Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000). 

With regard to the first element of a claim for VA benefits, 
eligibility for such benefits is predicated upon an 
individual's legal status as a veteran of active military, 
naval or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 
C.F.R. §§ 3.1(d), 3.6.  Service in the Philippine Scouts and 
in the Organized Military Forces of the government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for the purposes of 
certain VA benefits, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.8, 3.9. 

The provisions of 38 C.F.R. §§ 3.8 and 3.9 state that 
certifications by the service department will be accepted as 
establishing periods of recognized service as a Philippine 
Scout, a member of the Philippine Commonwealth Army serving 
with the Armed Forces of the United States, or as a 
guerrilla.  Moreover, it has been held by the United States 
Court of Veterans Appeals (now re-named as the United States 
Court of Appeals for Veterans Claims (Court)) that the 
service department determination as to a claimant's service 
shall be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 
530 (1992). 

The record shows that in September 1984, the appellant's 
husband submitted an application for pension and compensation 
benefits based upon his claimed service in the United States 
Army.  He reported having served from August 1941 to October 
1945, including having been a prisoner of war of the Japanese 
government from April 10, 1942, to August 10, 1942.  When 
asked whether he served under another name, he indicated he 
had not.  

The RO provided this information to the United States Army 
Reserve Personnel Center.  In February 1986, the United 
States Army Reserve Personnel Center reviewed the case and 
certified that the "subject has no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."

Based upon this certification, the RO notified the 
appellant's husband that he was ineligible for VA benefits as 
he did not have recognized military service with the Armed 
Forces of the United States.  He perfected an appeal as to 
this decision and in January 1987, the Board of Veterans' 
Appeals (Board) upheld the denial.

In September 1999, the appellant filed the instant claim for 
VA benefits predicated upon the World War II service of her 
husband.  She submitted a death certificate which indicates 
that he died in May 1990 and that the cause of his death was 
hypertension heart disease.

As already noted, the service department determination as to 
the nature of the appellant's service is binding on the 
Board.  Duro, supra.  Because the United States Army Reserve 
Personnel Center has already certified that the appellant's 
deceased husband did not have qualifying service for VA 
benefits, the appellant's claim for benefits predicated upon 
his service must fail.  Accordingly, the Board has no 
recourse but to find that the appellant's deceased husband 
did not have the requisite service to have been eligible for 
VA benefits.  Thus, because of the absence of legal merit or 
lack of entitlement under the law, the claim must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Basic eligibility for VA death benefits is not established 
and the appeal is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

